Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on February 22, 2022 is acknowledged.  Claims 3, 9-10, 13 were canceled, claims 1 and 7 were amended and claims 1-2, 4-8, 11-12 and 14-19 are pending in the instant application.  

Election/Restrictions
Applicant elected with traverse Group I, claims 1-6, 12 and 14-16, drawn to a protein hydrolysate in  the response filed February 22, 2022.  Applicant’s argue “the common technical features claims 1 and 7 are all the features of claim 1, a protein hydrolysate, collagen hydrolysate with a moisture content 4-12%, protein content of 85 wt% or more, a hydration time of 7 seconds or less and a dissolution time of 250 seconds or less.  Chalamaiah reference does not disclose a collagen hydrolysate”.  Given the amendment of the claim filed February 22, 2022, the Examiner agrees that Chalamaiah does not teach the shared technical feature of the collagen hydrolysate of instant claim 1.  However, the inventions lack unity of invention in view of Zeller (US20060040033A1).  Zeller teaches a composition comprising collagen hydrolysate (see claims 1, 6 and 8).  Zeller teaches wherein the formulation has a moisture content of 0-15, 1-10 and 2-5% and an example of 6% (see paragraph 0030 and Example 1) and a protein content of greater than 94% see claim 2-3, 15, Example 1).  Thus, inventions 1-2 lack unity of invention in view of Zeller.  
 The restriction is deemed proper and made final in this office action.  Claims 7-8, 11, 17-19 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 1-2, 4-6, 12 and 14-16 are examined on the merits of this office action. 

Claim Objections
Claim 1 is objected to for the following informality:  the periods after a)-d) should be removed.  MPEP 608.01 (m) states “Each claim begins with a capital letter and ends with a period. Periods may not be 

Claim Rejections - 35 USC § 112, second paragraph 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 claims “The protein hydrolysate of claim 3…”.  However, Claim 3 is now cancelled and thus one cannot determine the metes and bounds of the protein hydrolysate of claim 16.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeller (US20060040033).
Zeller teaches a composition comprising collagen hydrolysate (see claims 1, 6 and 8).  Zeller teaches wherein the formulation has a moisture content of 0-15, 1-10 and 2-5% and an example of 6% (see paragraph 0030 and Example 1) and a protein content of greater than 94% see claim 2-3, 15, Example 1).  Regarding claim 2, Zeller teaches a bulk density of 100-700 grams/liter (see paragraph 0042) and an example of 450 g/L (see Example 1).  Regarding claims 5 and 14, Zeller teaches an average particle size from 10-100 microns (see paragraph 0042).  Regarding claim 12, Zeller teaches the hydrolyzed collagen in a food/beverage formulation (“cappuccino mix”) with other food constituents (i.e. coffee)(see Example 1).  Regarding the limitations of “a hydration time of 7 seconds or less” and a dissolution of 250 seconds or less, Zeller teaches the identical composition of in instant claim 1 and thus would inherently have these properties.


Claim(s) 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trautman (US3743514).
Trautman discloses a composition comprising collagen hydrolysate that is spray dried (see Example 1, Example 4).  Trautman teaches wherein the formulation has a moisture content of 4-6% (see Table 1) and a protein content of 93% (see Table 1, Nitrogen 15-16 which translates to 94-100%).  Regarding claim 12, Trautman teaches a food product comprising the hydrolysate and other food constituents (see Example 6). Regarding the limitations of “a hydration time of 7 seconds or less” and a dissolution of 250 seconds or less, Trautman teaches the identical composition of in instant claim 1 and thus would inherently have these properties.


Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jellice (https://www.jellice.com.tw/article5-12-lang2.html, published online 2015).
Regarding claim 4, Jellice teaches a particle size of 2000 and 4000 Da (see page 2, “Chemical and physical properties”).  Regarding the limitations of “a hydration time of 7 seconds or less” and a dissolution of 250 seconds or less, Jellice teaches the identical composition of in instant claim 1 and thus would inherently have these properties.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claim(s) 1-2, 4-5, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over by Zeller (US20060040033) in view of Sibilla (The Open Nutraceuticals Journal, 2015, 8, 29-42).
Zeller teaches a composition comprising collagen hydrolysate (see claims 1, 6 and 8).  Zeller teaches wherein the formulation has a moisture content of 0-15, 1-10 and 2-5% and an example of 6% (see paragraph 0030 and Example 1) and a protein content of greater than 94% see claim 2-3, 15, Example 1).  Regarding claim 2, Zeller teaches a bulk density of 100-700 grams/liter (see paragraph 0042) and an example of 450 g/L (see Example 1).  Regarding claims 5 and 14, Zeller teaches an average particle size from 10-100 microns (see paragraph 0042).  Regarding claim 12, Zeller teaches the hydrolyzed collagen in a food/beverage formulation (“cappuccino mix”) with other food constituents (i.e. coffee)(see Example 1).  Regarding the limitations of “a hydration time of 7 seconds or less” and a dissolution of 250 seconds or less, Zeller teaches the identical composition of in instant claim 1 and thus would inherently have these properties.
Zeller is silent to wherein the average molecular weight of the collagen hydrolysate is 300-15000 Da.
However, Sibilla teaches “Hydrolysed collagen consists of small peptides with low molecular weight (0.3 - 8 kDa), produced from native collagen which is found in bones, skin and connective tissue” (See page 32, right hand column, third paragraph).  Generally, collagen molecules are denatured and partially hydrolysed to form gelatin (100 kDa). Gelatin can then be decomposed into small peptides using specific enzymes with cleavage activity (proteinase) (Fig. (5)). The molecular weight distribution of collagen peptides usually span in the range 0.3 - 8 kDa. Due to the low molecular weight, there are several advantages of using hydrolysed collagen with respect to native collagen:- hydrolysed collagen is highly digestible…” (See page 33, left column, second paragraph).
.

Claim(s) 1-2, 4-6, 12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jellice (https://www.jellice.com.tw/article5-12-lang2.html, published online 2015) in view of Deak (US20130129867) and Andreola (June 2015, Conference: First Nordic Baltic Drying Conference At: Gdańsk, Polônia). 
Jellice teaches of a collagen hydrolysate comprising greater than 90% protein and a moisture content of 8% or less (see page 2, “Chemical and physical properties”).  Regarding claim 4, Jellice teaches a particle size of 2000 and 4000 Da (see page 2, “Chemical and physical properties”).  Jellice teaches that the collagen hydrolysate can be used in health/functional food products.
 Jellice is silent to wherein the collagen hydrolysate is agglomerated; bulk density of 240 g/l; particle size of 100-1000 uM.
However, Deak teaches an agglomerated protein composition comprising at least one acid soluble protein (soy protein) and water and a particle size of up to 500 uM (See claim 1).  Deak teaches that “the agglomerated protein can further include any protein known in the art. Proteins include but are not limited to vegetable proteins, animal proteins, dairy proteins, and mixtures thereof” (see paragraph 0006).  Deak teaches that “Deak teaches a moisture content of 4.54% and a protein content of 97.77% (see example 1). Deak teaches use of the agglomerated protein in beverages and ready to drink drinks (see paragraph 0076).  Deak further teaches that hydrolyzed collagen can be used as a source of protein (see paragraph 0024).  Regarding claim 2, Deak teaches a bulk density of 250 g/L which is greater than 240 g/l (see paragraph 0062, lines 4-5).

It would have been obvious to use agglomerate the hydrolyzed collagen of Jellice for use as an instant food powder.  One of ordinary skill in the art would have been motivated to do so given that the agglomeration process improves the handling properties of powders, such as flowability, wettability, density, appearance, storage conditions and instant properties which would be beneficial for powders used functional food/drink supplements.  There is a reasonable expectation of success given that agglomeration of hydrolyzed collagen is known in the art for improving properties of the powder when used in food/supplements.
Furthermore, It would have been obvious to use the hydrolyzed collagen of Jellice as the agglomerated protein of Deak for use in food/beverage products.  One of ordinary skill in the art would have been motivated to do so given that Deak teaches other protein sources can be used including collagen and collagen hydrolysate is commonly used as a protein source for food and drink products.  There is a reasonable expectation of success given that it is known in the art to agglomerate collagen hydrolysates as taught by Andreola and collagen hydrolysates are often used as a protein source in food and beverage products.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654